Citation Nr: 1454916	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left arm disability, claimed as a residual of a shell fragment wound.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), in which pertinent part, denied the claim for entitlement to service connection for residuals of a shell fragment wound of the left arm.

The Board has remanded the matter on appeal three times to the RO (via the Appeal Management Center (AMC)).  The Board first remanded the matter in February 2010, in order to obtain the Veteran's outstanding service treatment and personnel records and to provide him with VA joint and scar examination in conjunction with his claim.  Upon review of the evidence after completion of the remand directives, in November 2011, the Board found that clarification was needed from the Veteran regarding his in-service shrapnel wound injury as well as his post-service left bicep injury.  The Board also instructed that a request be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service shrapnel injury from a review of his unit's morning reports or other relevant record.  The Board further instructed that a VA addendum medical opinion regarding the etiology and onset of a left arm disorder.  

In December 2013, the Board again remanded the matter in order to provide the Veteran with VA scar and joint examinations in order to better identify the nature and etiology of his claimed left arm disorder.  The record now contains the reports of  January 2014 VA scar and joint examinations as well an August 2014 VA medical opinion report that addressed the etiology of the Veteran's current diagnosed disorder.  Accordingly, there has been compliance with the Board's 2010, 2012, and 2013 remand directives, and no additional action is required at this time. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

The issues of entitlement to service connection for right leg disorder and posttraumatic stress disorder (PTSD, petition to reopen previously denied claim of entitlement to service connection for right ear hearing loss, as well as entitlement to increased rating for right hearing loss disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The competent evidence of record is against a finding that the Veteran's current left arm disorders, including residual scar, limitation of motion, and neuropathy, are related to his period of service, to include in-service shrapnel wound. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper VCAA notice must inform the claimant of any information and evidence not in the record that is necessary to substantiate the claim; that VA will seek to provide; that the claimant is expected to provide; and how the degree of disability and effective date of disability are assigned.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in March 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence. He was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits of the claims. 

The Veteran's service personnel and treatment records, and VA medical treatment records have been obtained; the VA has, consistent with the Board's remand directives, made exhaustive efforts to obtain any additional service treatment records.  No additional records were obtained; there are no further efforts which can be made.  The Veteran was notified that no additional records were obtained by way of the August 2014 supplemental statement of the case and a letter dated in March 2007.  He was also informed of alternate sources of evidence that could supplement the available service treatment records.  He did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In addition, the Veteran was afforded VA examinations in October 2012 and January 2014 to determine the nature of his claimed disorder, and a VA medical opinion was obtained in August 2014 that addressed the etiology of his claimed disorder.  Any of the deficiencies found in the previous October 2010, February 2012 and May 2014 VA examiners' medical conclusions were addressed by the August 2014 VA examiner in the VA medical opinion report.  Notably, the August 2014 VA examiner reviewed the claims folders and the Veteran's reported history, and provided comprehensive statements in support of the medical conclusion. 

The Board has considered the Veteran's Representative's argument that another VA medical opinion should be obtained to reconcile the medical opinions from the May 2014 and the August 2014 VA examiners.  However, the Board does not find that such an additional VA medical opinion is needed.  In this regard, the August 2014 VA examiner reviewed the entire medical evidence of record, including the May 2014 VA examiner's medical conclusion, and provided a lengthy medical statement in support that conclusion.  Simply because the Veteran's does not agree with the August 2014 VA examiner's medical opinion does not render the opinion inadequate so as to warrant another VA medical opinion.  The Board has considered the Veteran's Representative's contentions; however, the Board finds no reason to doubt the adequacy of the August 2014 VA medical opinion report for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran seeks entitlement to service connection for left arm disorder claimed as residuals of in-service shrapnel wound.  The Veteran alleges that he was struck in the left arm by shrapnel when the river patrol boat he was in was fired upon by a North Korean machine gun emplacement in October 1967, and that the shrapnel was removed by a field medic and he returned to patrol.  He has stated that his sergeant was killed during the enemy fire. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnoses of residual scar, left arm strain, and neuropathy.  See the report of October 2010 and January 2014 VA scar and joint examination reports.  See July 2011 statement from the Veteran.  Based on the above, it is clear that element (1), current disability, is satisfied. 

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not show any treatment, complaints or diagnosis of any left-arm problems.  Notably, a November 1965 medical history report prior to enlistment shows that the Veteran reported a positive history of occasional left elbow pain, but he received a normal upper extremity physical evaluation.  It was also noted that x-ray film of the left elbow revealed a well-healed fracture of the medial condyle of the left elbow.  He was evaluated with a healed left elbow without any limitation of motion.  Despite the fracture prior to service, as no clinical abnormalities were observed on the Veteran's enlistment physical, he is presumed to have been in sound.  38 U.S.C.A. § 1111.  

None of the Veteran's service treatment records indicated that he was treated for shrapnel wound injury to the left arm or showed that he complained of any left arm problems during his period of service.  A review of his March 1968 examination prior to separation shows no indication of residuals of shrapnel wound to the left arm.  Rather, the Veteran's upper extremities were evaluated as normal.  The only scar noted on clinical examination was a scar on his face.  In addition, on the Veteran's associated report of medical history, he denied having experienced elbow or nerve problems during his period of service.   

No evidence of record demonstrates the Veteran's neuropathy of the left arm had its onset within the Veteran's first post-service year.  Rather, the first evidence of left arm problems comes in April 2001, when the Veteran presented after injuring his left arm moving a desk and his left arm was pulled by the weight.  He had noticed left bicep deformity since then.  The assessment was that he had ruptured the distal insertion of the left bicep tendon.  The Veteran underwent a left bicep tendon repair surgery and follow-up treatment records show findings of radial nerve sensory palsy with numbness on the dorsal aspect of the left hand.  As such, service connection for neuropathy of the left arm was not first shown in service, and may not be presumed under the provision of 38 C.F.R. § 3.307 and 3.309(a).

Also, the record does not show that the Veteran complained of residual scar on his left arm until he filed his claim for service and well after he had underwent left bicep tendon surgical repair.  

Regardless, the Board cannot ignore the Veteran's reports that he sustained shrapnel injury to his left arm when the patrol boat he was in was fired upon by the enemy.  The Veteran's lay statement of shrapnel injury sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  

Here, a review of the Veteran's service personnel records demonstrate that the Veteran served in Korea from November 1966 to November 1967 as a member of the 1st Battalion, 9th Infantry Brigade.  A Defense Personnel records Information Retrieval System (DPRIS) response to a request for information reflects that on October 6, 1967, Sergeant Terry Arcement, assigned to the 1st Battalion, 9th Infantry, was killed in action when his patrol boat was fired upon by North Korean soldiers on the Ham River, Korea.  Notably, this response does not corroborate that the Veteran sustained shrapnel wound to his left arm during his period of service or that the Veteran was even onboard the patrol boat at that time.  

However, given that the Veteran's reports that his sergeant was killed when the patrol boat took on enemy fire have been verified as well as his confirmed service in Korea in October 1967, and when viewed in the light most favorable to the Veteran, the Board finds that the record demonstrates that the Veteran was likely involved in combat with the enemy during his service in Korea.  As such, the Veteran's reports of sustaining a shrapnel wound to his left arm when the patrol boat he was in was fired upon by the enemy are likely consistent with his combat service.  Therefore, the second element has arguably been met with respect to in-service injury.

With respect to element (3), nexus or relationship, there is only one adequate medical opinion of record addressing the etiology of the Veteran's current left arm disorders.  After review of the entire record, and upon examination of the Veteran, the August 2014 VA examiner determined that it was "less likely as not" that the Veteran's current left arm disorder was incurred in or otherwise related to service in the military.  By way of a rationale, the VA examiner noted that a review of the Veteran's service treatment and personnel records do not demonstrate that he was treated for complaints related to a left arm injury, to include being struck in the left arm by shrapnel.  Also, the Veteran did not complain of any left arm problems just prior to his separation in March 1968, and no residual scar was noted on his left upper extremity on physical examination.  The VA examiner observed that first medical evidence of left upper extremity problems comes twenty years after his separation from service and following an intervening 2001 injury.  The VA examiner also noted that there was no mention of a residual scar on clinical evaluation of the left arm just prior to the April 2001 left bicep tendon repair and the follow-up treatment records only noted a well-healed surgical scar.  The VA examiner concluded that the Veteran's left upper extremity scar is the result of surgery to repair his biceps tendon avulsion injury in 2001, an injury caused while attempting to move a heavy desk over 20 years after leaving military service.

There is no adequate medical opinion of record to the contrary of the findings by the August 2014 VA examiner.  While the May 2014 VA addendum medical statement report shows that the January 2014 VA examiner concluded that the Veteran has a scar due to shrapnel wound, limitation of motion due to scar, and neuropathy due to his reported shrapnel injury, but this medical opinion appears to be solely based on the Veteran's reported history of in-service shrapnel wound and not a review of the medical records.  Without a reasoned analysis that is used to support his medical opinion regarding a medical nexus, such a statement has limited, if any, probative value.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, in the May 2014 addendum medical statement, the January 2014 VA examiner failed to address the medical evidence that demonstrates the Veteran had a normal upper extremity evaluation in 1968 or his post-service left arm injury and surgical repair in 2001.  The Board considers the May 2014 VA medical opinion to be inadequate for adjudication purposes and to lack any probative value that can be used against the Veteran's claim.  See Id., 22 Vet. App. at 304.

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions of the August 2014 VA examiner; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Veteran's assertions and statements are the only evidence relating his left arm disorder to his period of service.  The Board has considered these statements.  The Veteran is competent to report being hit by shrapnel and having sustained a shrapnel injury to his left arm that required medical attention and resulting in residual scar, which are all capable of lay observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions). 

However, the medical evidence does not corroborate that the Veteran suffered from a residual scar as result of the shrapnel wound at the time of his separation from service.  Again, his 1968 examination prior to separation shows that he received a normal upper extremity evaluation and the only scar observed was located on his face.  As the examiner at that time did specifically note a scar on a different part of the body, it is clear that the examination was thorough enough to detect observable scars.  The first evidence of record of a residual scar on the left arm was not observed until after his 2001 intervening injury and left bicep tendon repair.  Moreover, the August 2014 VA examiner concluded that the Veteran's current residual scar was likely related to his 2001 left bicep tendon surgical repair.  Thus, the Board finds that there is clear and convincing evidence contradicting the Veteran's reports of residual scar from shrapnel wound on his left arm since the 1967 injury.

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including neuropathy, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted, and the record does not demonstrate, that he has experienced neuropathy in his left arm since his period of service.  Rather, the evidence of record does not show complaints of neurologic problems in the left arm until 2001. 

Accordingly, element (3), a nexus or relationship between the current diagnosed disorder and injury in service, has not been satisfied, and the Veteran's service-connection claim fails on this basis.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.



ORDER

Entitlement to service connection for left arm disorder is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


